 



Exhibit 10.4
AVANADE INC.
LONG-TERM INCENTIVE PLAN
AVANADE VALUATION UNIT AGREEMENT
     Subject to the terms and conditions of the Avanade Inc. Long-Term Incentive
Plan (the “Plan”), Avanade Inc. (the “Company”) hereby grants to you the number
of Avanade Valuation Units (each, a “Unit” and collectively, the “Units”) as set
forth in your Avanade Valuation Unit Grant Notice (“Grant Notice”), each with
(this “AVU Agreement”) a Base Value and Grant Date as indicated in your Grant
Notice. Capitalized terms not expressly defined in this Avanade Valuation Unit
Agreement but defined in the Plan shall have the meanings ascribed such terms in
the Plan.
     The details of the Units are as follows:
     1. Vesting. Subject to the limitations contained herein, the Units shall
vest as provided in your Grant Notice and the Plan, provided that vesting will
cease upon the termination of your employment with the Company and the
Subsidiaries for any reason (your “Termination Date”) and any unvested Units
will terminate immediately upon your Termination Date, except as otherwise
provided in the Plan.
     2. Adjustment to Units and Base Value. The number of Units and the Base
Value per Unit referenced in your Grant Notice may be adjusted from time to time
for stock splits and other capital adjustments, as provided in the Plan.
     3. Time and Amount of Payment. Upon the applicable Vesting Date with
respect to a portion of the Units, your aggregate Payment Amount will be
determined as provided in the Plan. The aggregate Payment Amount is the amount
(not less than zero) equal to the difference between the Fair Market Value of a
Share on such Vesting Date and the Base Value, multiplied by the number of Units
that become vested on the applicable Vesting Date (as may be adjusted pursuant
to the terms of the Plan and subject to the Payment Cap). The aggregate Payment
Amount (if any) will be paid to you in cash on the Payment Date. The Payment
Date will be the date determined by the Plan Administrator and will be a date no
earlier than the Vesting Date and no later than March 15 of the calendar year
following the year in which the Vesting Date occurs. There will be only one
Payment Date for Avanade Valuation Units that vest within the same calendar
year. Such Payment date will follow the Company’s determination of Operating
Income for the applicable fiscal year.
     4. Withholding Taxes. As a condition to the settlement of the Units, you
must make such arrangements as the Company may require for the satisfaction of
any tax obligations that may arise in connection with such settlement. The
Company

 



--------------------------------------------------------------------------------



 



has the right to deduct or withhold from any Payment Amount, or require you to
remit to the Company, such amount as the Company deems necessary or desirable to
satisfy all tax obligations arising as a result of the settlement of the Units.
     5. Nontransferability. You may not sell, give, transfer, assign, pledge or
otherwise hypothecate the Units. Any payments due to you which have not been
completed upon your death shall be made to your estate.
     6. Not an Employment Contract. The award of Units reflected in the Grant
Notice and this AVU Agreement is not an employment or service contract, and
shall not be deemed to create in any way whatsoever any obligation on your part
to continue in the employ of the Company or a Subsidiary, or of the Company or a
Subsidiary to continue your employment, nor shall it interfere with the ability
of the Company or a Subsidiary to terminate your employment relationship at any
time with or without cause.
     7. Determination Final. Any determination or action made or taken by the
Plan Administrator, including, but not limited to, cancellation of any portion
of the Units or reduction of a Payment Amount as set forth in Section 4 of the
Plan, shall be final and binding.
     8. Subordination. Any claim that may exist with respect to the Avanade
Valuation Units evidenced by the Grant Notice and this AVU Agreement is hereby
expressly subordinated in right of payment to prior payment in full of any
Company obligations to creditors pursuant to any letter of credit, credit
facility, or other debt for borrowed money now outstanding or hereafter
incurred.
     9. Binding Effect. This AVU Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors, and assigns.
     10. Limitation on Rights; No Entitlement; No Right to Future Grants;
Extraordinary Item of Compensation. By entering into this AVU Agreement and
accepting the grant of the Units evidenced hereby, you acknowledge: (a) that the
Plan is discretionary in nature and may be amended, suspended or terminated by
the Company at any time, with or without notice; (b) that the grant of the Units
is a one-time benefit which does not create any contractual or other right to
receive future grants of awards, or benefits in lieu of awards; (c) that all
determinations with respect to any such future grants, including, but not
limited to, the times when awards will be granted, the number of Units to be
granted, the Base Value, and the time or times when a Unit or Units will vest
and be paid, will be at the sole discretion of the Plan Administrator; (d) that
your participation in the Plan is voluntary; (e) that the value of the Units is
an extraordinary item of compensation which is outside the scope of your
employment contract, if any; (f) that the Units are not part of normal or
expected compensation for purposes of calculating any severance, resignation,

-2-



--------------------------------------------------------------------------------



 



redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments; (g) that the vesting of the Units
ceases upon your Termination Date except as may otherwise be explicitly provided
in the Plan or this AVU Agreement or otherwise permitted by the Plan
Administrator or required by applicable law; (h) that the future value of the
Units as determined in the manner set forth in the Plan is unknown and cannot be
predicted with certainty; [and] (i) that if the Shares do not increase in value,
the Units will have no value[; and (j) that the Units have been granted to you
as an Employee of a Subsidiary and can in no event be understood or interpreted
to mean that the Company is your employer or that you have an employment
relationship with the Company].
     11. Employee Data Privacy. As a condition of the grant of the Units, you
consent to the collection, use, and transfer of personal data as described in
this paragraph. You understand that the Company and its Subsidiaries hold
certain personal information about you for the purpose of managing and
administering the Plan (“Data”) including: your name, home address and telephone
number, date of birth, social security number/social insurance number or
identification number, salary, job title, and details of all Units awarded,
canceled, settled, vested, unvested, or outstanding in your favor. You further
understand that the Company and its Subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration, and
management of your participation in the Plan, and that the Company and its
Subsidiaries may each further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan. You
understand that these recipients may be located in your country or region, or
elsewhere, such as the United States. You authorize these third parties to
receive, possess, use, retain, and transfer the Data, in electronic or other
form, for the purposes of implementing, administering, and managing the Plan,
including your participation thereunder. You understand that you may, at any
time, view Data, require any necessary amendments to it, or withdraw the
consents herein in writing by contacting your local human resources
representative. Withdrawal of consent may, however, affect your ability to
receive settlement from the Units.
     12. Notices. All notices or other communications hereunder shall be in
writing and hand delivered or mailed by registered or certified mail (return
receipt requested) or by nationally recognized overnight carrier, or sent by any
means of electronic message transmission with delivery confirmed (by voice or
otherwise) to the Company in care of its General Counsel at:
Avanade Inc.
2211 Elliiott Avenue, Suite 200
Seattle, Washington 98121
Telecopy: (206) 239-5686
Attn: General Counsel

-3-



--------------------------------------------------------------------------------



 



(or, if different, the then-current principal business address of the duly
appointed General Counsel for the Company) and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to the
Company email address for such Participant if Participant is an Employee.
Notwithstanding the foregoing, notices or communications to the Company or a
Participant shall be sent as provided herein to such other address as either
Company or a Participant may hereafter designate in writing to the other.

              AVANADE INC.   [EMPLOYEE]
 
           
By:
                     
Its:
          Signature
 
           
 
      Date:    
 
           

         
Attachments:
       
1. Avanade Valuation Unit Agreement
  Address:    
 
       
2. Long-Term Incentive Plan
       
 
       
 
  Taxpayer ID:    
 
       

-4-